Title: III-A-1. Combined County Inventory of Slaves and Personal Property in the Estate, 1757–58
From: Unknown
To: 



[1757–58]

The Appraisements of the Estate of Danl Parke Custis According to the Returns made to the County ⟨Cour⟩t of New Kent by Sworn appraisers whose Names are herunto annex’d
 

[New Kent County, 20 Oct. 1757]

   A Negro Man named Anthony £20; Ditto Shomberg 45.; Ditto Squire 50.; Ditto Morris 60.; Ditto Jack Palmer 50.; Ditto Jemmy 12.; Ditto Ned 50.; Ditto Brunswick 40.; Ditto Michael 60.; Ditto Joe 60.; Ditto Sampson 1[s.]; A Negroe Woman Jenny 45.; Ditto Moll 45.; Ditto Doll 40.; Ditto Jemima 35.; Ditto Betty & Child Austin 60.; Child Hue 15.; Girl Nanny 40.; Ditto Sall 35.; Boy Davy 35.; Ditto Julius 30.; Ditto Joe 20.; Ditto John 15.; Ditto Peter 20.; Girl Christian 15.; Ditto Alce 12.; Ditto Lucy 25.; Ditto Doll 30.; Boy George 40.; Ditto Sampson 25.; Woman Alce ⟨illegible⟩; Boy Tom 4⟨0⟩; Ditto John 42.; Ditto Billy ⟨illegible⟩; W⟨oman⟩ Esther & Chd Phil 50.; Girl Eve ⟨illegible⟩o.; Ditto Hannah ⟨illegible⟩o.; Ditto Betty 25.; Boy To⟨be⟩y 17.; Ditto ⟨Emanuel illegible⟩; Woman Leck ⟨illegible⟩; Girl Fanny 20.; Ditto Queene ⟨illegible⟩; Ditto Grace 15.; Ditto Alce & Chd Phebe 40.; Boy Bob 20.; Ditto George 14.; Woman Abbe⟨y⟩ 40.; Boy Pompey 30.; Girl Amey 30.; Ditto Patt 15.; Girl Nell 15.; Boy Perry 25.; Ditto Sam 30.; ditto Tom 30.; Woman Hannah 15.; Man Charles Baker 50.; Woman Arbor ⟨illegible⟩; Man S⟨illegible⟩ 40.; ditto Gooding 50.; ditto Abram 45.; ditto Jacob 35.; ditto Goliah 35.; ditto Roger 50.; Woman Kate 15.; Ditto Moll 35.; Girl Arbor 10.; Boy John 20.; Woman Betty 35.; Girl Betty 12.; Boy George 20.; Woman Nan 40.; Girl Sall 16.; Ditto Phebe 30.; Boy Stephen 35.; Man Jack 60.; ditto Mingo 60.; ditto Ned Hall 50.; ditto Stephen 50.; Boy Shomberg 30.; Girl Rachel 30.; Man Will Harlow 50.; Woman Patcy 30.; Boy Tom 20.; Ditto Harry 25.; Man Joe 45.; Boy Davy 35.; ditto Billy 40.; Man Duke 40.; Ditto Bristol 35.; ditto Charles 40.; Woman Dinah 40.; Boy Dickey 25.; ditto Peter 30.; Woman Sarah 40.; Girl Peggy 20.; Boy Godfrey 15.; Woman Elizabeth 35.; boy ⟨illegible⟩ 20.; Ditto Paul 25.; Woman ⟨& chd illegible⟩ 50.; Girl Abby 20.; Woman Molly 50.; ditto Venus ; girl Beck 45.; Woman Nanny 10.; girl Rose 30.; ditto Nanny 15.; ditto Cosiah 10.; ditto Nanny 30.; boy Daniel 25.; Woman Phillis 50.; girl Sarah 30.; ditto Nell 35.; Woman Esther 30.; Man Sam 20.; ditto Pompey 10.; ditto Breechy 50.; ditto Peter 15.; boy Billy 40.; Man Northampton 6[d.]; Ditto Isar⟨illegible⟩ 50.; ditto Bob 40.; ditto Tom 40.; boy Bat 40.; Man Bob 40.; ditto Tom 40.; ditto Prince 10.; ditto Jemmy 40.; ditto Isham 40.; Woman Jenny 40.; ditto Bella & Chd Milly 55.; ditto Kitty 15.; ditto Betty 20.; Man Paul 30.; ditto Martin 30.; boy George ⟨illegible⟩; ditto Martin 30.; Man Will 40.; ditto Dick 45.; ditto Jerry 15.; ditto Joe 45.; ditto Moses 15.; ditto Hercules 40.; ditto Narcissus ⟨illegible⟩; Woman Eve & child Dick 55.; ditto Nanny & Chd Nanny 50.; boy Harry 35.; Girl Sall 20.; ditto ⟨Crajah⟩ 25.; ditto Frank 15.



Amt of Negroes in N. Kent
£4,769. 1.6


1.
25 Hhd Flat with Cable and Anchor
25.   


2.
1 Horse Boat, and 1 large Canoe
6.10.


3.
1 Ox Cart, Yokes, Chain &ca
1.10.


4.
2 Old Iron Potts
⟨.12.⟩


5.
A par[ce]l old Hoes, Axes, grubg axes, boxes, hoops &ca
4.   


6.
2 Work Horses
12.   


7.
100 head Nett Cattle
105.   


8.
40 head Hogs
20.   


9.
80 Barrls of Corn  at 4/
16.   


10.
1 Iron Chain, 1 Grindstone, & 1 Hide
1.15.


11.
16 Good Casks, & sevl old Casks &ca
10.   


12.
1 Ox Cart, Wheels, Chains and Yokes
⟨3.⟩  



1 Bed and Furniture
6.   



80 lb. Sheet Lead
.13.4


13.
200 Barrels of Corn  at 4/
4.   


14.
304 head Hogs
91.   


15.
284 head neat Cattle
360.   


16.
1 Ox Cart, Chain and Yokes
2.10.


17.
25 old hoes and axes, and 1 Grindstone
1. 4.


18.
61 narrow hoes
9.   


19.
476 lb. Lead
3.19.



1 Charriot and Harness for 6 Horses
80.   


20.
1 two wheeld Chair
20.   



1 Iron Mortar, 1 old Still and 2 pestles
1.   


21.
25 Head Hogs
4.10.



4 brass Tenders, and 1 wire rat Trap
1.   


22.
1 old Chair and Harness & old Bedstead &ca
2.   


23.
6 whipsaws and two xcut saws
4.   


24.
3 hides 5 old Hhds 4 brass Sieves & Iron do & Lumbr
1.10.


25.
2 pr Hand Mill Stones
4.10.


26.
⟨1⟩ new Sein
7.   


27.
2 Casks old Seins
4.   


28.
A parcel hhds Casks &ca
1.10.



1 schooner with ⟨illegible⟩ing &ca
50.   


29.
1 Small [“Boat”]
1. 5.


30.
1 large table
2.   



2 large Sorr⟨el⟩ horses at 25£ each
50.   



2 large bay ditto    at 16£ each
32.   


31.
2 Small bay ditto    at 8£ each
16.   


⟨32.⟩
3 Ma⟨res⟩ and 3 Colts
36.   



1 old Roan horse
8.   



1 young Stallion
25.   


33.
2 ⟨horses⟩ and two mares
24.   


34.
⟨2⟩ old Work horses
12.   



2 young mares
16.   



⟨1⟩ young Sorrel horse
18.   



1 ditto bay ditto
12.   


35.
1 ditto bay Mare
6.   


36.
1 Silver Coffee Pot, 4 Candle Sticks, 1 Tea Pot, 1 milk Pot, 2 Salver’s 4 Salts and Shovels, 1 Sugar dish, 2 Beakers 2 Sauce

Boats, 1 punch Ladle, 1 Strainr 1 cross, 12 Teaspoons, 1 pr Sugar Tongs 1 Strainr 1 lar: Spoon, 1 Rim & Castor Wt 23 lb. @ 6/6 pr Oz.
119.   


37.
1 large Silver Tankard, 1 small Tankd 2 porringers 2 Candlesticks & Snuffers 12 Table Spoons, 11 small Spoons 1 Shovel 7 Tea spoons 1 pepper box 1 Sugar Caster 1 Can and 2 Small Dishes wt 16¾ lb. @ 4/6 pr oz.
60.   



30 Wine and Beer Glasses @ 6d.
.15.



2 Tumblers, 2 Jelly Glasses, 1 cruet, 1 Salt, & 1 mustard pot
. 3.



7 Sweetmeat glasses @ 1/3
. 8.9



1 Sett gilt China and Coffee Mill
4.   



3 two quart Muggs, 3/9 4 Slider’s 3/
. 6.9



a parcel of Earthen ware
1. 5.



4 dozn & 8 China Plates & 15 dishes of China
10.   



A parcel China Tea Cups, Saucer’s, Tea Pot Milk Pot. Bowles and Canisters
5.   


38.
An assortment of Medicines &ca
8.   



8 Razors case, 1 hone and Strop
1.10.


39.
1 Sword and pr of Pistols
3.   


40.
1 Gun
1. 5.


41.
a parcel of old and new Books &ca
4.   



2 pr money Scales and Weights
3.   



1 Mahogany Desk
4.   


42.
12 Mahogany Chairs
10.   


43.
2 Corner Chair⟨s⟩
2.   


43.
2 Large Mahogany Tables
6.   



1 Marble Table
3.   



1 large looking glass
4.   


44.
1 leather Couch, 2 pictures, & 3 Maps
1.14.


45.
1 Walnut Table
⟨.10.⟩


46.
10 Leather Chairs
2.   


47.
1 large easy Chair
3.   


48.
1 old Chest of Drawers [15s.] & 1 old Cabinet [£1]
[1.15.]


49.
2 Trunks and 1 Walnut Table
⟨1.10.⟩


50.
1 looking Glass and 1 dressing glass
2. 6.


51.
1 Corner Cupboard
1.   



2 Shagreen knife cases wt. 12 K: & ⟨for⟩ks in each
3.10.


52.
2 Tin Sugar Boxes, 16 canisters ⟨illegible⟩ gratn & ⟨illegible⟩
.12.



2 Box Irons and 2 Stands & 7 Smoothing Irons
1.14.



2 Beds Bolsters, 1 Rug, 2 pr Sheets, 2 Counterpains, 2 Bedsteads and Cords
10.   


[53.]
4 brass Candlesticks 1 pr Snuffr & old Knives & Forks
.18.



20 pr Sheets
8.12.



41 Table Cloaths
14.   



99 Napkins and Towels
7. 8.



24 Pillow Cases and Towells
2. 5.



2 Pieces of Callico
4.   



10 Counterpins and 5 bed Quilts
12.10.



2 Beds Bolsters 4 Pillows 2 pr Blankets 1 Suit old Curtains and Cords Bedsteads
10.   



2 pr Blanketts
2. 5.




2 Beauro dressing Tables
. 6.



2 dressing Glasses
3.   


54.
5 old Chairs 1 Trunk and 1 Chest
.17.6


55.
1 Table 1 Trunk, and 5 Chairs
1.15.



2 Beds and Furniture
12.   


56.
2 pr of Handirons
. 7.6



A Quantity of Wine of several sorts Bottles Juggs &ca
40.   


57.
1 mans Saddle and bridle, 3 pr handirons 1 Cooler Treacle, Juggs and old Lumber
10.   


58.
18 pr Cotton wool, and Clothiers Cards
1.10.



2 Bell mettle Skillets, & 18 Patty Pans
2.   



1 Brass Plate Warmer 2 pr Tongs & Shovels
1. 0.



a parcel Salt Petre
2.13.



6 Potts and Jarrs with Raisons
1.   


59.
a parcel of old Trunks, boxes and Lumber
1.   


60.
12 pr Mens Shoes and Slippers
5.   


61.
30 Mens hats
3.16.


62.
1 Ditto ditto
1.15.


63.
3 yds Serge dinem, & 2 Remts Tammy
2. 5.



2 ps. Check and part ps. of ditto
4.   



25 Quire of Paper
⟨1.⟩  


64.
⟨2⟩ pr Stilliards
⟨.12.⟩



2 plate Baskets, 1 Bread ditto, and a bag Corks
1.   


65.
2 [Housing] and 16 girths
9.   


66.
[9 Cinches] and Clamps 1 curry Comb & 1 Belt
.13.



[22 loaves] dble & single refind Sugar
12.   



2 Jockey Caps
.10.


[67.]
5 Whipthongs, 1 Search 1 Sifter, 1 handsaw 1 brass Cock and 1 dark lanthorn
.14.



1 Tea Chest and 4 old China Cups
. 2.


68.
[4 M] small Nails, and a Paper brass nails
.19.


69.
1 Saw Rest and 4 brass Runners
. 9.3



4 dozn Whetstones & a papr Sadler’s Tacks
. 8.


70.
21 Chisels, 6 pr Sheep shears, & 12 Gimblets
1. 8.


71.
11 plain Irons & 2 dozn whipsaw Files
1. 4.


72.
5 dozn & 8 file of sevel Sorts
2.   


73.
10 Iron Screws 2 hatchets, 4 Taper bits 2 pr Nippers, & 1 pr Markg Irons
.12.


74.
33 hasps and staples and 16 whet Stons
. 9.



9 Plain Irons, 1 gouge, and 2 Augers
. 9.


75.
2 plain Irons, 3 Center bitts 14 Files 1 xcut Saw Rests, 1 gouge and 1 pr of Irons
. 8.


76.
[9] Hats and 8 Dutch Blankets
4. 3.



22 Staples, [1] currying knife & 2 fleshg do
1.13.


77.
13 Sides of Leather
2. 5.



1 Crate Earthen Ware & 2 Baskets Corks
.14.



1 Barrl of sugar & part of Barrl of ditto
7.   


78.
36 Yards of Virginia cloth
1.16.



28 yards of Duck
1.15.


79.
75 lb. Gunpowder and 1 C 3 Q. o lb. of Shott
8.18.


80.
1 piece of plains qty about 75 yds
10.   



81.
2 ps. Kersey qty 50 yds
8. 7.6


82.
15½ yds dufle & 7½ yds Kersey
4.19.6


83.
510 yds of Cotton at 2/
51.   


84.
3 ps. dutch Blanketting
18.   



23 glasses and 1 ps. of Rope
.17.6


85.
39 pieces of Rolls
52.10.


86.
9 ps. qty about 900 Ells bro: Linn
52.10.



4 ps. Sale Duck
10.   


87.
177 pair plad Hose, & 1 pr Shoes
11. 4.3


88.
Powder Shott, Chests, Boxes, Vials Casks old Iron &ca
10.   



1 pr Standard Weights and Scales
5.   


89.
8 Barrels of Nails
70.   


9⟨0.⟩
1 coarse Sifters
1. 6.3


91.
2 frying Pans and 1 pott
.12.6


92.
202 Sides, and 46 skins of upper Leather
49. 4.


93.
a parcel of Salt
10.   


94.
a parcel of Rope and Earthenware
6.   


95.
Sain Corks, Iron Lead &ca
⟨3.⟩  


96.
1 Casks narrow Axes & 8 broad Axes
⟨11.10.⟩


97.
8 Cooper’s Axes 5 narrow Axes, 6 grubg axes Mill Pecks Augers &ca
⟨5.⟩  


98.
11 Spades, 1 dozn Sickles & 6 dozn xgarnet Hing[es]
4.   


99.
24 narrow Hoes, and 21 broad hoes
8.   


100.
6 Grass Scythes and Furniture
⟨2.⟩  


101.
Iron ware, old Iron, Curry Combs Stock Locks, Rope Lumber &ca
30.   


102.
2 large Sains and Ropes
20.   


103.
17 lb. Sain Twine
.17.


104.
50¾ lb. bro: & col[ore]d thread & 1 lb. whitd bron Thread
7.   



141 yds Irish Linnen
24. 8.6



5 diaper Table Cloths
3.15.



1 ps. Sagathy Shalloon Buttons & Twist
6.10.



1 silk pattern for Breeches
2.   



2½ pieces of Nankeen
1.10.


105.
11 pair Mens Stockings
2.17.6


106.
1 Rug 20/. 5 pr Mens gloves 10/
1.10.


107.
1 ps. brown holland
3.   


108.
a remnant of Ticking and a Pillow
1.   


109.
a parcel of Shoe thread
1.   



1 Shaving pot and Bason
. 1.



4 groce horn Buttons
1.   


110.
1 Slate and Pencils
. 2.


111.
4 pr Stirrup Leathers and 1 Crupper
. 7.6


112.
350 Ells brown Linnen
21.17.6


113.
1 ps. Rolls & several ps. wrappers
3.   


114.
1 pr Stirrups & 1 Charriot Whip
. 7.


115.
39 pair Negroes Shoes
6.16.6


116.
1 desk 4 Trunks and Lumber
6.10.


117.
1 cutting Sword
2.10.


118.
140 lb. washd wool
7.   




5¾ dozn Pewter Plates
5.10.



41 Pewter dishes and 4 Basons
11.10.



1 Bed Pan and 18 Pattipans
. 7.6



1 Pesttle and Mortar, and 3 Spits
1. 5.


119.
2 old Skillett and 2 Tea Kettles
1. 5.


120.
4 Iron Potts and Hooks & 1 pr Andirons
7.   



1 dripg Pan, Flesh fork, Ladle Shovel & Tongs
1.   



1 Stew pan, 1 frying pan, 4 pot Racks & Lumbr
2. 1.


121.
2 Copper Kettles
8.   



1 Fish Kettle 1 copper Pot 3 Coffeepots 1 Chocolate pot, 1 Tureen, & 2 Tin Kettles
5.   


122.
4 Jarrs, 2 Safes 1 apple Mill &ca
2.10.


123.
82 Milk pans
1.13.6


124.
A parcel Carpenters ⟨illegible⟩er’s, Cooper’s Smith ⟨illegible⟩ Awls & Lasts
10.   


125.
154 ⟨illegible⟩ of ⟨illegible⟩ cattle
154.   


126.
12 ⟨illegible⟩ Sheep
24. 4.


127.
6 hogs
30.   


128.
5 ⟨illegible⟩ Chairs, & 1 Desk and Bookcase
3. 5.


129.
1 Looking Glass and 1 dressing Glass
1.   


130.
1 large Copper Kettle & 1 Iron Pot
10.   



1 dozn Wine glasses
. 7.6



8 Carboys and 1 Jug with Rum and Brandy in them 3 buttr Pots empty Bottls
7.10.



1 ⟨Ja⟩r quantity abt 15 gals. Train Oil
3.   



1 Tierce qty abt 60 gals. Rum
12.   



3 Small Barrl Paint
3. 5.


131.
a parcel of Tar Barls and Tar
.15.


132.
1 ps. qty 98 yds white flannel
8.[3.4]



1 Womans Sadle and Furniture
2.   


133.
2 drawing Knives
. 4.


134.
5 Staples, 4 hasps, 1 rasp, brass Cocks &ca
. 5.


135.
2 Bricklayers Trowells
. 4.



4 M 3d. Nails
. 8.



5 paint Brushes
. 2.



3 Locks 1 bung borer and 1 Belt
. 5.


136.
137 Awl blades
. 3.


137.
1 pr Negro Shoes
. 3.



Total amt
£7268. 6.5




Edmond Bacon
}
Apprs


   Lewis Webb


   Frans Foster


20th Octr 1757
 
Estate in King Wm

[3 Feb. 1758]

 
   
      A Negro Wench Dyner 45.; ditto Patt 50.; ditto Kitt 35.; ditto Sarah 30.; ditto Rachel 35.; ditto Lucy 20.; ditto Nan 12.; ditto Milly 15.; [woman] Frank 10.; ditto George 20.; ditto ⟨illegible⟩ 55.; ditto Pa⟨rros⟩ 65.; ditto Guy 50.; ditto Sam 40.; ditto Mar⟨lbor⟩ough 45.; ditto Solomon 65.; ditto Hector ⟨50⟩.; ditto David 60.; ditto Will 45.; ditto Sue 45.
   


Negroes
£832.  


138.
10 Oxen
30.   



21 Steers
52.10.



101 Cows and Steers
131.10.



24 Small ditto
24.   



40 Calves
⟨illegible⟩


139.
67 Sheep
20.   


140.
4 Work Horses
20.   


141.
30 Shoats
8.   



11 Sows & 66 Pigs
6. 1.



38 Hogs
23.11.



9 Small Sows and 25 Pigs
3. 7.6



6 Shoats
15.   



3 ditto
15.   


142.
A Cart &ca
2.   


143.
A parcel of old Tobacco Hogshead 2 Corn Barrls & Corn Crib
1. 3.


144.
2 Cow hides
. 2.6


145.
100 Barrels of Corn @ 5/
25.   


146.
   5 old Wedges 7/6. a parcel of old Iron
.19.6


147.
   13 hoes 26/. 6 Axes 18/. 4 ditto 3/
2. 5.


148.
   A Parcel of Butter Pots, 28/. ditto Milk pans 18/
2. 4.


149.
A parcel of Tubs, Piggens, and Pails
.10.


150.
1 pr Steelyards
.15.


151.
1 pr Scales &ca
.10.


152.
1 pr hand Mill Stones &ca
1.   



whole amount
£1219.11.6




Wm Dandridge
}
Appraisors


   Thomas Fox


   James Richeson


3d Feby 1758
Inventory of the James City Estate


In the left hand Room up Stairs


153.
   2 Tables 15/. Trunk 2/. 1 dressg box 2/
.19.


154.
   1 Bed and Furniture £7 4 Maps & 4 Prints 8/
7. 8.


155.
4 Cain bottom Chair
1.   


156.
1 brass Fender, shovel & old dogs
. 5.


In the Right hand Room


157.
8 Cain and 3 leather bottom Chairs
2.15.


158.
   5 prints & 3 Maps 8/. 2 dressg glasses 10/
.18.


159.
2 Trunks and 1 Cloaths Chest
.12.



   1 Bed and Furniture £4. 8 Table Cloths 40/
6.   



4 pr Cotton Sheets 1 pillow case 60/
3.   



   27 Towels 27/. 3 Fenders 9/
1.16.


160.
an old Trussel Bed
. 3.


In the Passage & Staircase


161.
   2 maps 2/. 5 glass prints 10/
.12.


162.
   12 Caesars 30/. 24 painted Pictures £10
11.10.


163.
5 prints of Alexanders Battles
.13.


164.
6 pictures painted on Wood
1.   



165.
   5 Chairs 25/. 2 old Tables 4/
1. 9.


166.
1 Warming pan and 1 Broom
.10.


In the Chamber.


167.
   an old Desk 20/. 1 Escrutore 60/
4.   


168.
   9 Chairs 27/. 1 Bed and Curtains £9
10. 7.


169.
   5 prints 5/. 32 glass prints 64/
3. 9.


170.
13 painted pictures
6.10.



1 looking Glass
1.   


In the Closet


171.
   12 pewter plates 15/. 8 old ditto 5/
1.   



8 old dishes, 3 old Pie plates, 1 Bason and 1 Cullinder
[1.10.]


172.
   Scollop Shells 1/. 1 pr Stilyards 3/
. 4.


173.
   2 Candlesticks 6/. 2 pr Snuffer’s 1/. p⟨illegible⟩ hol⟨illegible⟩
[. 9.]


174.
1 old Tea Chest, 1 Cannister, 1 buttr Pot 1 Decanter, 1 Basket
⟨. 4.⟩


176.
1 pr of Bellows
. 2.


In the Library


177.
A parcel of Books
25.   


178.
A parcel of Pictures
1.   


179.
a Short Barrel Gun & 1 Sword
.15.


180.
An old Desk & some few o⟨dd⟩ trifles
.10.


In the Hall.



a sett of Fruit pieces
5.   



a sett of Flower pieces
5.   


181.
   21 glass prints 25/. 1 looking glass 60/
4. 5.


182.
   2 painted pictures 25/. 12 Chairs 60/
4. 5.



8 Small China Bowles, 29 Saucers, 25 Cups
1.10.


183.
1 pair of Pumps, and 2 Cloaths Brushes
.12.


184.
   1 Couch 10/ 1 writing Desk 20/
1. 1.


185.
   1 large Table 30/. 1 marble Slabb £4
5.10.


186.
an old Dutch plate case
2.10.


187.
1 Square Table with a picture in it
.15.


In the Closet next the Garden



a parcell of glass ware
1. 2.



a parcel of China and Earthen ware
1.10.



12 pewter plates and 1 gill pot
.15.



1 Marble Mortar
. 7.


188.
12 knives and 12 Forks
.12.


189.
2 old Chafing dishes, 2 pr old Bellows and 1 Tea board
. 6.


In the Right hand Closet


190.
1 Tinn Cannister a small parcel of bottles a few knives & Sundry triff⟨l⟩ing Articles
.15.


191.
26 oz. 15 ⟨dwt⟩ Silver plate @ 6/ oz.
8. 0.6


In the Apothecaries Shop


192.
A parcel of old drugs and some old odd [“Trifles”]
2.   


In the Cellars


[193.]
   10 dozn Wine £15. 1 gallon Pot 2/.
15. 2.



   1 gross bottles 26/. 5 Jugs 10/
1.16.


194.
6 Jars with some Oil and Soap
8.   


195.
2 Pewter measures 1 Tawier [tarrier], 1 Cock
. 4.



A little Brandy and some old Cyder
1.   



196.
A Cistern to Cool Meat and 1 Jarr
.10.


197.
1 pr of old Tongs, 1 pr of old Dogs and 1 old Water pot
. 8.


198.
1 Mouse Trap, 1 old Lanthorn 2 old Casks, & 1 old Safe
2.  


In the Kitchen


199.
2 Bell Mettle Skillets
.12.


200.
2 Chocolate Potts, 1 Grid Iron 1 Ladle 1 Pestle and Mortar, 1 brandg Iron 1 Frying Pan, 2 flesh Forks 2 Spits, 1 pr of Scales
1.   


201.
1 pair of Kitchen Dogs
.15.


202.
   4 pots and two pr pot Hooks 30/. old Kettle 12/
2. 2.


203.
Some old Iron
. 3.


204.
1 butter pot, one Search, 3 Chamber pots, one Mouse Trap
. 6.


205.
2 old pails, one old Pigg[ins] 2 old Tubs
. 2.


An old Negro Woman Cornelia
30.   


Ditto girl Beck
30.   


In the Grainery


About 50 Bushls Oats @ 9½d.
1.19.7 


206.
   8 Chests 40/. a Still £6
8.   


207.
2 Shovels, two Riddles 2 Measures
1. 5.


208.
17 Hilling Hoes and 1 Coopers Ax
2.16.



6 Sides of Sole leather ⟨illegible⟩
1. 7.



6 Sides upper leather skins
1.   


209.
A parcel of Nails
5.   


210.
A Fender two Water pots 1 Small hoe
.10.


211.
A Table and a small quantity of Red Lead
.10.


Up Stairs


212.
10 Chests, two Shovels and one old Bedstead
2.10.


In the Salt House


213.
A Small quantity of large Salt
. 8.


In the Coach House


214.
1 Grind Stone and Iron handle
. 4.


In the Store Loft


215.
   1 Cloaths Chest 15/. 4 old Chests 6/
1. 1.


216.
a parcel of old Pictures
. 6.


217.
An old Gun, a few small Barrls Lampblack, a parcel of old Window glass 2 close stools pans & 2 Bell glasses
.13.


218.
about 40 lb. of mixd Shott
.10.


219.
2 yds of hair Cloth and 2 Tin Cherry pots
. 3.


220.
16 Scyth Stones, 3 rubbers and 1 pair of Canhooks
. 6.


221.
1 leather Russell Couch
.10.


222.
12 pains large glass
.15.



1 garden pot
. 2.


223.
2 Dog Collars and one Cowpers Compass
. 3.


224.
1 Screw Jack and an old Anchor
1. 5.


225.
Some old Casements and a piece of hollow brass
. 6.



whole amt
£ 268. 2.1




John Blair Junr
}
Apprairs


   Peter Scott


   John Prentis



York


226.
   2 Sows and two Barrows 36/. 20 Shoats and Pigs 60/
4.16.


⟨227.⟩
   6 Calves 48/. 15 Steers £30
32. 8.


⟨228.⟩
   24 Cows £30.12. 1 Bull 20/. 15 young Cattle £12
52.12.


⟨229.⟩
   2 Sows and 5 Shoats 31/. 15 Steers £30
31.11.


230.
   21 Cows £33.12. 2 Bulls 40/. 23 young Cattle £20
55.12.


231.
   12 Steers £24. 19 Cows £30.8s.
54. 8.


232.
   13 young Cattle £9.15s. 2 Bulls 40/
11.15.


233.
   40 Calves £15. 10 draught Steers £20
35.   


234.
   13 Steers £26 30 young Cattle £19.10
45.10.


235.
   25 Cows £41.5. 1 Bull 20/. 8 Steers £16
58. 5.


236.
   13 young Cattle £10.8. 46 Cows & Steers £73.12
84.   


237.
   1 Bull 20/. 8 Steers £16. 19 Cows & Steers £30.8.
47. 8.


238.
   2 Bulls 40/. 4 young Cattle £3.12.
5.12.


239.
   1 Cart & Furniture £11. 1 large grindste 12/
11.12.


240.
   A parcel of old Iron & Harrows 40/. 9 large Hogs £11.14.
13.14.


241.
   4 Sows, 1 boar £4. 20 young hogs £10
14.   


242.
   10 Shoats 50/. 12 Pigs 12/
3. 2.


243.
   1 Cart harness & 3 horses £15. 1 horse £7
22.   


244.
   1 young bay horse £20. 1 pr Stilliards 6/
20. 6.


[24]5.
   3 Currying Knives 20/. 3 butter pots 9/
1. 9.


246.
   7 Cyder Hhds 20/. 300 Barls Corn @ 6/ £90
91.   


247.
   2 doz. Milk pans 15/. 1 Mill spindle & horns 20/
1.15.


248.
   a parcel of Carpenters Tools £7.10. 6 Irn Wedgs 12/
8. 2.


249.
   A Sett of Cart wheel hoops 12/. 2 brd hoes 6/
. 8.


250.
   24 M 6d. Nails £4.16. a parcel old Nails 15/
5.11.




£ 712. 6. 


Old Johny £15.; Ockney 40.; Joe 60.; Cupid 50.; young Ned 50.; Crispin 40.; Peter 40.; Danl Twine 10.; Ned 50.; Old Captain 15.; Isaac 50.; Old Jager 15.; Eugene 45.; Mill Betty 50.; Frank & Chd Judith 50.; Jack 35.; Ockney 23.; Moll & Chd Brunswk 50.; Fanny 40.; Dinah & Chd Jenny 50.; Beck 50.; Cornelia 40.; Arber 15.; Patt 15.; Evelin 15.; Sall 16.; Moll 50.; Pegg 50.; Caesar 25.; Lucy 15.; Amey 10.; Roger 35.; Arlington 35.; Grace 40.; Old Chance 20.; Orange 40.; Miller Jemmy 60.; Jupiter 50.; Tobey 40.; Sam 50.; York 50.; Muccon 50.; Peter 70.; Will 50.; Bachus 40.; Be⟨illegible⟩ 50.; Ph⟨illegible⟩ 40.; Arlington 5.; Alice 40.; Hannah 40.; Tom 20.; Lydia 26.; Grace & Chd 50.; Old Nanny 25.; Betty 40.; Eulin & Chd Phil 50.; Acre 40.; Hannah 25.; Sukey 25.; Doll 15.; Alice 16.; Daphne & Chd Jemy 55.; Pegg 25.; Danl 20.; Nelly 15.; George 30.; Betty 35.; Daphne 25.; Fabbey 45.; Ned 35.




Negroes [£]2501.   




[Total] £3213. 6.




John Blair Junr
}
Appraisers


   Matthew Shields


   William Graves



Northampton


Caesar £10.; Simon 30.; Gurshire 40.; Susannah 30.; Gurshire 35.; Simon 15.; Caesar 10.; Doll 20.; Perry 25.; 1 young Fellow 35.; Judith 30.; 1 old Wench 30.; George 30.; Daniel 15.; Perry 7.; Polly 15.



Negroes
[£] 377.   


Stock of Cattle at Arlington


251.
2 Bulls 40/. 16 Cows £16
18.   


252.
3 young Steers 70/. 14 Calves 70/
7.   


Stock of Cattle at Smiths Isld


⟨253.⟩
6 Cows and Calves at 25/
7.10.


⟨254.⟩
4 four years old Steer’s at 25/
5.   


⟨255.⟩
6 two years old Ditto @ 12/
3.12.


⟨256.⟩
6 one year old ditto @ 7/6
2. 5.


⟨257.⟩
Abt 80 or 90 wild Cattle @ 12/6
53. 2. 6


Stock of Cattle at Mockon [Mockhorn] Isld


⟨258.⟩
4 large Steers @ 45/. 1 Steer 25/
10. 5.


⟨25⟩9.
19 Cows £19. ⟨2⟩ Heifer’s 40/
⟨21.⟩  


260.
21 Year olds £7.17.6 five Calves 25/ 1 Bull 17/6
10.   


261.
3 young Horses @ 70/
10.10.


262.
2 old Ditto
6.   


⟨263.⟩
⟨1⟩ Ditto
⟨illegible⟩


⟨264.⟩
⟨illegible⟩ old Mare ⟨illegible⟩ Colt
⟨illegible⟩.10. 


26⟨5.⟩
50 Sheep @ 5/
12.10. 


⟨2⟩66.
5 old axes a⟨nd⟩ one broad Ax 2/
[.12.]


[2]68.
7 New broad hoes @ 3/4
1. 3. 4


[2]69.
4 narrow ditto @ 3/. 4 [old] ditto @ 6d.
⟨.14.⟩


[2]70.
8 old broad ditto @ 20d. [9] Wedges
1.11. 4


[2]71.
4 old plows @ 3/6
.14. 


[272.]
1 Cart and Wheels
1.17. 6


[27]3.
1 old Cart
. 5. 


[27]4.
7 Bushels of Salt @ 2/6
.17. 6


[275.]
1 old Spade 1/. 1 handsaw 7/6
. 8. 6


[276.]
1 Hatchet 1/8. 2 wier Sieves @ 3/6
. 8. 8


[277.]
1 hand Mill 20/. 1 Ditto 13/6
1.13. 6


[278.]
1 old Grindstone 3/. 1 Augur 2/
. 5. 



⟨illegible⟩ new Narrow Axes @ 4/
.12. 


279.
1 Iron Pot and pothooks
.10. 


280.
500 gals. Cyder @ [3d.]
6. 5. 



whole amt
£ 563.16.[10]




Littleton Eyre
}
Appraisors


   John Kendal


   John Wilkins


Hanover


281.
   1 old Bay horse £5. ditto £5
10.     


282.
   5 Hogs 50. 16 Shoats £4. 4 Sows and 24 pigs
8.10.  


283.
1 Ox Cart & Wheels with 2 Yokes & Chains
3.     


284.
4 Working Steers
8.     


285.
   6 Cows £6. 4 Heifers £4
10.     


286.
   11 young Cattle £8.5. 1 Bull 20/. 3 Calves
10.     



287.
1 new narrow hoe
. 3.[6]


288.
18 old hoes 32 Axes, & some other old Iron
1. 5.  


289.
1 Collar and Haims & 1 old Auger
. 1. 6


290.
1 pr hand Millstones and Peck
.12.[6]


291.
1 old half Bushel & old Barrls
. 2.  


292.
15 Barrls of Corn at 4/6
3. 7. 6


[293.]
3 Iron Wedges & Reap hooks 1 old curry Comb & 1 pr of Iron Spancels
.10.  


294.
1 grind Stone
. 2. 6


[295.]
1 Wheat Sieve
. 3.  


Matt £45.; Sarah 30.; Jenn⟨y⟩ 40.; Morris 25.; ⟨Joh⟩n 20.; Patrick 15.; William 6.; Alice 25.; Sam 45.; Moll 35.; Kitt 40.; Bob 25.; Paul 23.; Davy 12.; Hannah 25.; Jenny 8.




Negroes £ 419      




474.17. 6




Willm Taylor
}
Appraisors


   George Taylor


   Elisha Meridith





Negroes





£ s. d.
goods & Chatl
Total appd


New Kent
[4769.1].6
£2499. 4.11
7268. 6. 5


King William
[832.]  
387.11. 6
1219.11. 6


James City
[60.]  
208. 2. 1
268.[2. 1]


York
[2501.]  
712. 6. 
[3213. 6.]  


North⟨ampton⟩
[377.]  
[186.16.10]
[563.16.10]


Hano⟨ver⟩
[419.]  
[55.17. 6]
[474.17. 6]


[Totals]
[8958.1.6]
[4049.18.10]
[13008. 0. 4]


